On August 26, 1911, plaintiff in error, plaintiff below, commenced this action in the district court of Muskogee county against the defendant in error, defendant below, upon a promissory note and to foreclose a real estate mortgage given to secure the same. There was judgment for the defendant, from which the plaintiff has appealed. *Page 485 
The principles of law involved in this case were determined adversely to plaintiff's contention by this court, in an opinion handed down by Bleakmore, C., on November 2, 1915, in the case of A.J. Mason, Guardian of Louisa Murrell, a Minor, v.Levi Ackley and Mary Ackley et al., 52 Okla. 157, 152 P. 846. The facts in the two cases are identical, and the principles of law involved are the same.
The judgment of the trial court is affirmed, on the authority of the above case.
By the Court: It is so ordered.